TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 10, 2021



                                     NO. 03-21-00170-CR


                                 In re Jeffery Allen Whitfield




        APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an appeal from the trial court’s order denying appellant’s motion for post-conviction

DNA testing. Having reviewed the record, it appears that the Court lacks jurisdiction over this

appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.